Exhibit 10.21

 

CONFIDENTIAL TRANSITION AND RETIREMENT AGREEMENT

AND GENERAL RELEASE

 

THIS AGREEMENT, made and entered into on this 22nd day of November, 2004, by and
between Radian Group Inc. a Delaware corporation (hereinafter “Radian” or the
“Company”), and Frank P. Filipps (“Executive”), reads as follows:

 

I. RECITALS

 

A. The Company currently employs Executive as its Chief Executive Officer. The
Company and Executive have mutually agreed that Executive will retire on June
30, 2005 or on an earlier date as designated by the Board, referred to herein as
the “Retirement Date.” The Retirement Date will not be earlier than March 31,
2005. Until the Retirement Date, Executive’s employment by the Company will be
continued, but, during the period commencing on the date of this Agreement and
ending on the Retirement Date, Executive will transition out of his duties and
employment and assist the Company in the identification and recruitment of a
successor. Executive will resign all offices, directorships and positions with
the Company no later than the Retirement Date and will retire from employment on
the Retirement Date.

 

B. In appreciation for Executive’s dedicated and successful service to the
Company over many years, his foresight, wisdom and leadership of the Company and
in exchange for all of Executive’s undertakings in this Agreement, the Company
and Executive wish to enter into an agreement to (i) provide for transitional
services to be rendered by Executive prior to the Retirement Date, (ii) provide
mutual releases by the Company of Executive and by Executive of the Company as
to any claims including, without limitation, claims that might be asserted by
Executive under the Age Discrimination in Employment Act, as further described
herein, and (iii) assuming that Executive performs the services required by this
Agreement, retires on the Retirement Date and executes and does not rescind the
Second Release, as defined below, provide Executive with the benefits and
entitlements described in Section 2 of Article II.

 

II. SUBSTANTIVE PROVISIONS

 

In consideration of the mutual promises contained in this Agreement, the Company
and Executive, intending to be legally bound, agree as follows:

 

1. The Company and Executive agree that Executive shall continue in employment
and perform such duties for the Company as are required of his position with the
Company, reporting to the Company’s Board of Directors (the “Board”) and the
Company’s Lead Director until the Retirement Date. On or before the Retirement
Date, as described below, Executive shall resign all offices, executive
positions and directorships with the Company and all affiliates, but shall
retire from employment on the Retirement Date; provided, however, that (i)
Executive may remain a member of the board of directors of Primus, and (ii)
Executive shall make himself reasonably available for consultation with his
successor and the Board through the date that is 18 months after the Retirement
Date, but it is intended that such consultation shall not interfere with any of
Executive’s business activities during that period of time. The Company



--------------------------------------------------------------------------------

shall pay Executive’s reasonable travel costs required for such consultation if
Executive provides consulting services at the Company’s request and Executive is
not living in the Philadelphia, Pennsylvania area at the time. Executive and the
Company agree that proper notice was given under Section 1(a) of that certain
Employment Agreement entered into between Executive and the Company as of
November 11, 2003 (the “Employment Agreement”), of the termination of
Executive’s employment under the Employment Agreement, effective as of the date
of this Agreement, and the extension of his employment until the Retirement Date
under the terms of this Agreement. Until the Retirement Date, Executive shall
perform his duties faithfully and assist the Board in the identification and
recruitment of, and transition to, his successor. Executive agrees that if his
successor is recruited and commences employment prior to the Retirement Date,
that individual may be designated as the Company’s Chief Executive Officer or
Chairman or both, even if that is prior to the Retirement Date, and, if so
requested by the Board, Executive may cease to perform active duties for the
Company before the Retirement Date, without causing a termination of Executive’s
employment before the Retirement Date. The Company shall continue to pay
Executive’s base salary at the rate in effect on the date of this Agreement
through the Retirement Date. The parties agree that, except as specifically
provided below, the Employment Agreement shall terminate and be of no further
force or effect on the date of this Agreement. The parties agree that the change
in control agreement between Executive and the Company dated January 25, 1995
(the “CIC Agreement”) shall terminate and be of no further force or effect on
the Retirement Date.

 

2. In consideration of the performance of the obligations undertaken by
Executive under Sections 5 and 8, the releases provided by Executive under
Section 7 and, as contemplated by Section 1, Executive’s cooperation with the
Company, provision to the Company of reasonable transition services through the
Retirement Date, and retirement on the Retirement Date, and in lieu of any
payment under the Company’s then current severance pay plan for employees or
executives, and assuming no payments are due to Executive under the CIC
Agreement, the Company shall pay or cause to be paid or provided to Executive,
subject to applicable employment and income tax withholdings and deductions, the
following amounts and benefits:

 

(a) Executive shall receive salary continuation payments, at the monthly rate of
base salary in effect for Executive on the Retirement Date, for the period
beginning on the Retirement Date and ending on the date that is 18 months after
the Retirement Date (referred to as the “Severance Period”). Such salary
continuation payments shall be made in equal monthly installments on the first
day of each month during the Severance Period, beginning on the first day of the
month following the Retirement Date.

 

(b) Executive shall receive a monthly bonus payment in an amount equal to the
dollar amount of Executive’s target bonus for the 2004 fiscal year (which target
bonus is equal to 200% of his base salary), divided by 12. The bonus payment
shall be payable in cash in equal monthly installments on the first day of each
month during the Severance Period, beginning on the first day of the month
following the Retirement Date.

 

(c) Executive shall receive his normal bonus for 2004 when otherwise paid to
executives generally, in the amount determined by the Compensation Committee of
the Board

 

2



--------------------------------------------------------------------------------

following its usual procedures. If the Company achieves its 2004 EPS target and
ROE target as approved by the Executive Committee of the Board on December 15,
2003, it is anticipated that Executive will receive the following bonuses for
2004, subject to the terms of the 2004 annual bonus plan: (i) a cash bonus of
$1,350,000 and (ii) phantom shares of Company stock equal to $1,350,000 divided
by the per share value of the Company’s common stock as of the date of grant of
the phantom shares. The phantom shares will be granted according to the terms of
the Company’s equity compensation plan and the 2004 bonus plan and will be
distributed one year after the date of grant.

 

(d) Executive shall receive a pro rata cash bonus for 2005, reflecting the
period January 1 through the Retirement Date, when the 2005 bonus is otherwise
paid to executives generally. The pro rata 2005 bonus will be the cash portion
of the annual bonus only (no phantom shares), as determined by the Compensation
Committee of the Board following its usual procedures, equal to the Executive’s
target bonus for 2005 multiplied by a fraction, the numerator of which is the
number of days in the 2005 calendar year before the Retirement Date and the
denominator of which is 365. The Executive’s 2005 target bonus will be equal to
200% of Executive’s base salary on the date of this Agreement.

 

(e) Executive, his spouse and dependents shall receive medical coverage for the
period following Executive’s Retirement Date until the end of the Severance
Period or, if earlier, until the date on which Executive is eligible for
coverage under a plan maintained by a new employer (including any
self-employment or partnership) or under a plan maintained by his spouse’s
employer. Such coverage, including cost-sharing, shall be substantially
identical to the coverage provided during such period by the Company for its
employees generally, as if Executive had continued in employment during such
period; or, alternatively, the Company may pay an additional amount of cash that
is sufficient on an after-tax basis for the Executive to obtain such coverage
under the Company’s health plan or from a qualified health insurer. The COBRA
health care continuation coverage period under section 4980B of the Internal
Revenue Code of 1986, as amended (the “Internal Revenue Code”), shall commence
after the foregoing benefit period, if permitted by the Company’s medical plan
provider or stop-loss carrier or, alternatively, if such continued coverage is
not permitted, the Company will pay Executive an additional amount of cash for
such COBRA period (up to a maximum of 18 months) that is equal, on an after-tax
basis, to the COBRA cost that would have been payable for such coverage under
the Company’s health plan.

 

(f) The period from the Retirement Date through the end of the Severance Period
shall be taken into account in determining Executive’s retirement benefit under
Company’s Supplemental Executive Retirement Plan (the “SERP”).

 

All payments and benefits due in accordance with the terms of this Section 2
shall be made to Executive (or his estate) regardless of whether he dies or
becomes disabled following the date of this Agreement and prior to payment being
made. No payments or benefits shall be payable pursuant to this Section 2 if any
payments are due to Executive under the CIC Agreement.

 

Notwithstanding the foregoing, if payment of any of the foregoing amounts is
required to be postponed in order to avoid disadvantageous tax treatment under
Section 409A of the Internal

 

3



--------------------------------------------------------------------------------

Revenue Code (as added by the American Jobs Creation Act of 2004), payment of
such amounts shall postponed for up to six months until payment is permitted
under Section 409A. If payment of any such amount is postponed, the postponed
portion will be paid as soon as payment is permitted under Section 409A.

 

3. Upon his retirement on the Retirement Date, Executive shall be fully vested
in (1) all outstanding equity awards held by Executive on his Retirement Date
and (2) the benefit payable under the terms of the SERP, but without regard to
the additional service under Section 2(f), regardless of whether Executive signs
and does not revoke the Second Release; provided that all outstanding equity
awards held by Executive on the Retirement Date shall remain subject to the
terms of the applicable agreements and/or the plans pursuant to which they were
granted and the benefit to which Executive is entitled under the SERP shall be
payable in accordance with the terms of the plan document, as in effect on the
Retirement Date.

 

4. Executive agrees and acknowledges that the Company, on a timely basis, has
paid, or agreed to pay, to Executive all other amounts due and owing based on
his prior services and that the Company has no obligation, contractual or
otherwise to Executive, except as provided herein, nor does it have any
obligation to hire, rehire or re-employ Executive in the future. Executive also
acknowledges that the Company is not required to enter into this Agreement and
that the provisions of Section 2 will provide Executive with compensation and
benefits that are in excess of that to which Executive otherwise would have been
entitled.

 

5.(a) Executive further agrees and acknowledges that by reason of his employment
by and service to the Company, he has had access to confidential information of
the Company, and, therefore, Executive hereby reaffirms his obligations under,
and agrees that he shall continue to be subject to, the terms of Section 15(d)
of the Employment Agreement notwithstanding the termination of the Employment
Agreement.

 

(b) Executive also hereby acknowledges the requirements of, and reaffirms his
obligations under and pursuant to, Sections 15(a), (b), (c), and (e) and
Sections 16 and 17 of the Employment Agreement for the period following the
Retirement Date until the date that is 18 months after the Retirement Date,
regardless of the term specified under such sections in the Employment Agreement
and the termination of the Employment Agreement. However, if Executive so
requests, the Company will agree that the noncompetition covenants of Sections
15(a) and (c) of the Employment Agreement will not apply as of a specified date
(the “Non-Compete Termination Date”) after the first anniversary of the
Retirement Date and before the date that is 18 months after the Retirement Date,
in exchange for which (i) all payments and benefits under Section 2 of this
Agreement shall cease as of the Non-Compete Termination Date, and (ii) all
references in Section 2 of this Agreement to “the Severance Period” shall
automatically be changed to mean the period from the Retirement Date to the
Non-Compete Termination Date.

 

(c) For the purposes of this Section 5, Section 6 and Section 7, the term
“Company” shall be deemed to include Radian and the subsidiaries and affiliates
of Radian.

 

6.(a) Executive acknowledges and agrees that the restrictions contained in
Section 5 are reasonable and necessary to protect and preserve the legitimate
interests,

 

4



--------------------------------------------------------------------------------

properties, goodwill and business of the Company, that the Company would not
have entered into this Agreement in the absence of such restrictions and that
irreparable injury will be suffered by the Company should Executive breach the
provisions of that Section. Executive represents and acknowledges that (i)
Executive has been advised by the Company to consult Executive’s own legal
counsel in respect of this Agreement, and (ii) that Executive has had full
opportunity, prior to execution of this Agreement, to review thoroughly this
Agreement with Executive’s counsel.

 

(b) Executive further acknowledges and agrees that a breach of the restrictions
in Section 5 cannot be adequately compensated by monetary damages. Executive
agrees that the Company shall be entitled to (i) preliminary and permanent
injunctive relief, without the necessity of proving actual damages, or posting
of a bond, and (ii) an equitable accounting of all earnings, profits and other
benefits arising from any violation of Section 5, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. In the event that the provisions of Section 5 should ever be
adjudicated to exceed the limitations permitted by applicable law in any
jurisdiction, it is the intention of the parties that the provision shall be
amended to the extent of the maximum limitations permitted by applicable law,
that such amendment shall apply only within the jurisdiction of the court that
made such adjudication and that the provision otherwise be enforced to the
maximum extent permitted by law.

 

(c) If Executive breaches his obligations under Section 5, he agrees that suit
may be brought, and that he consents to personal jurisdiction, in the United
States District Court for the Eastern District of Pennsylvania, or if such court
does not have jurisdiction or will not accept jurisdiction, in any court of
general jurisdiction in Philadelphia, Pennsylvania, consents to the
non-exclusive jurisdiction of any such court in any such suit, action or
proceeding, and waives any objection which he may have to the laying of venue of
any such suit, action or proceeding in any such court. Executive also
irrevocably and unconditionally consents to the service of any process,
pleadings, notices or other papers.

 

7.(a) For and in consideration of the benefits to be paid pursuant to this
Agreement, Executive does hereby REMISE, RELEASE, AND FOREVER DISCHARGE the
Company and each of its past or present subsidiaries and affiliates, its and
their past or present officers, directors, stockholders, employees and agents,
their respective successors and assigns, heirs, executors and administrators,
the pension and employee benefit plans of the Company, or of its past or present
subsidiaries or affiliates, and the past or present trustees, administrators,
agents, or employees of the pension and employee benefit plans (hereinafter
collectively included within the term the “Company”), acting in any capacity
whatsoever, of and from any and all manner of actions and causes of actions,
suits, debts, claims and demands whatsoever in law or in equity, which Executive
ever had, now have, or hereafter may have, or which Executive’s heirs, executors
or administrators hereafter may have, by reason of any matter, cause or thing
whatsoever from the beginning of Executive’s employment with the Company to the
date of this Agreement and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to Executive’s
employment relationship and the termination of Executive’s employment
relationship with the Company, including but not limited to, any claims which
have been asserted, could have been asserted, or could be asserted now or

 

5



--------------------------------------------------------------------------------

in the future under any federal, state or local laws, including any claims under
the Pennsylvania Human Relations Act, 43 PA. C.S.A. §§ 951 et seq., as amended,
the Rehabilitation Act of 1973, 29 USC §§ 701 et seq., as amended, Title VII of
the Civil Rights Act of 1964, 42 USC §§ 2000e et seq., as amended, the Civil
Rights Act of 1991, 2 USC §§ 60 et seq., as applicable, the Age Discrimination
in Employment Act of 1967, 29 USC §§ 621 et seq., as amended ( “ADEA”), the
Americans with Disabilities Act, 29 USC §§ 706 et seq., and the Employee
Retirement Income Security Act of 1974, 29 USC §§ 301 et seq., as amended, any
contracts between the Company and Executive and any common law claims now or
hereafter recognized and all claims for counsel fees and costs; provided,
however, that this Release shall not apply to any entitlements under the terms
of this Agreement or under any other plans or programs of the Company in which
Executive participated and under which Executive has accrued and become entitled
to a benefit other than under any Company separation or severance plan or
programs and provided, further, that this release shall not apply to any claims
Executive may have as a stockholder of the Company so long as Executive is not
the moving, initiating or lead party. The payments and benefits provided by
Section 2 shall be conditioned upon the foregoing release and shall also be
conditioned upon Executive executing, and not revoking as provided therein,
another written release containing the same provisions as described in this
Section 7(a), in the form attached hereto as Annex 1, prior to the 22nd day
following the Retirement Date (the “Second Release”).

 

(b) On the date that the Second Release becomes final and no longer subject to
revocation, the Company shall provide Executive with a release in the form
attached as Annex 2.

 

8.(a) Executive further agrees, covenants and promises that he will not in any
way communicate the terms of this Agreement to any person other than his
immediate family and his attorney and financial consultant or when necessary to
enforce this Agreement or to advise a third party of his obligations under this
Agreement until this Agreement becomes a public document by reason of its
disclosure by the Company. Executive also agrees that for a period of two years
following the Retirement Date, Executive will provide, and that at all times
after the date hereof the Company may similarly provide, a copy of Section 5 to
any business or enterprise (i) which Executive may directly or indirectly own,
manage, operate, finance, join, control or of which he may participate in the
ownership, management, operation, financing, or control, or (ii) with which
Executive may be connected as an officer, director, employee, partner,
principal, agent, representative, consultant or otherwise, or in connection with
which Executive may use or permit to be used Executive’s name; provided,
however, that this provision shall not apply in respect of subparagraph (b) of
Section 5 after expiration of the time periods set forth therein.

 

(b) The Company and Executive agree not to disparage the name, business
reputation or business practices of Executive by the Company or of the Company
or its subsidiaries or affiliates, or of its or their officers, employees and
directors or agents, by Executive.

 

9. Executive hereby certifies that he has read the terms of this Agreement,
including the release set forth in Section 7, that he has had the opportunity to
discuss it with his attorney, and that he understands its terms and effects.
Executive acknowledges, further, that he

 

6



--------------------------------------------------------------------------------

is executing this Agreement of his own volition with a full understanding of its
terms and effects and with the intention of releasing all claims recited herein
in exchange for the consideration described above, which he acknowledges is
adequate and satisfactory to him. None of the parties named in Section 7, nor
their agents, representatives, or attorneys have made any representations to
Executive concerning the terms or effects of this Agreement other than those
contained herein.

 

10. Executive hereby acknowledges that he has had the right to consider this
Agreement for a period of 21 days prior to execution. Executive also understands
that he has the right to revoke this Agreement, and the release set forth in
Section 7, for a period of seven days following execution by giving written
notice to the Company at 1601 Market Street, 12th Floor, Philadelphia, PA 19103,
Attention: Lead Director, in which event the provisions of this Agreement shall
be null and void (except as provided in Section 11 below), and the parties shall
have the rights, duties, obligations and remedies afforded by applicable law.

 

11. Executive acknowledges and agrees that if he revokes this Agreement and the
release set forth in Section 7, (i) Executive’s employment with the Company will
terminate as of November 29, 2004, (ii) Executive will not receive any payments
under this Agreement, (iii) Executive will receive only any amounts due under
the Employment Agreement for services performed, (iv) Executive must sign and
not revoke a release in the form of the release attached as Exhibit A to the
Employment Agreement in order to receive severance compensation under the terms
of the Employment Agreement, and (v) Executive will be subject to the
requirements of Sections 15, 16 and 17 of the Employment Agreement as described
in the Employment Agreement. Executive acknowledges and agrees that he and the
Company have agreed to waive the 15-day advance notice requirement for
termination of employment under the Employment Agreement. Executive also
acknowledges and agrees that if at his Retirement Date he does not execute, or
he revokes, the Second Release, Executive shall not receive any payments under
this Agreement and the Company may recoup any payments previously made under
Section 2 of this Agreement, but Executive will be subject to the requirements
of this Agreement, including the provisions of Sections 5, 6, 7 and 8 above.

 

12. This Agreement may be assigned to any subsidiary, affiliate or successor of
the Company and shall inure to the benefit of and be binding upon the Company
and Executive and the successors and assigns of each; provided, however, that
any assignment by the Company shall not relieve it of its obligation to ensure
the satisfaction of its obligations to Executive as required by Section 2.
Executive may not assign any of his personal undertakings hereunder.

 

13. This Agreement supersedes all prior agreements including the Employment
Agreement and the change of control agreement between Executive and the Company
dated January 25, 1995, except as specifically set forth in this Agreement, and
sets forth the entire understanding among the parties hereto with respect to the
subject matter hereof and cannot be changed, modified, extended or terminated
except upon written amendment approved and executed by Executive and a member of
the Board on behalf of the Company.

 

7



--------------------------------------------------------------------------------

14. In no event shall Executive be obligated to seek other employment or take
any other action by way of mitigation of the amounts payable to Executive under
any of the provisions of this Agreement and such amounts shall not be reduced,
regardless of whether Executive obtains other employment.

 

15. The Company agrees to pay all reasonable legal fees incurred by Executive in
connection with the negotiation of this Agreement.

 

16. This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Pennsylvania.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

Radian Group Inc.

 

    By:  

/s/ Herbert Wender

--------------------------------------------------------------------------------

              

/s/ C. Robert Quint

--------------------------------------------------------------------------------

    

/s/ Frank P. Filipps

--------------------------------------------------------------------------------

        Witness      Frank P. Filipps

 

 

8



--------------------------------------------------------------------------------

ANNEX 1

 

GENERAL RELEASE

 

1. I, Frank P. Filipps, for and in consideration of (i) certain payments to be
made and the benefits to be provided to me under the Confidential Transition and
Retirement Agreement and General Release, dated as of November 22, 2004 (the
“Agreement”) with Radian Group Inc. (the “Company”) and (ii) the Company’s
execution of a release in my favor, on the date this General Release becomes
irrevocable, substantially in the form attached as an Annex hereto, and
conditioned upon such payments and provisions, do hereby REMISE, RELEASE, AND
FOREVER DISCHARGE the Company and each of its past or present subsidiaries and
affiliates, its and their past or present officers, directors, stockholders,
employees and agents, their respective successors and assigns, heirs, executors
and administrators, the pension and employee benefit plans of the Company, or of
its past or present subsidiaries or affiliates, and the past or present
trustees, administrators, agents, or employees of the pension and employee
benefit plans (hereinafter collectively included within the term the “Company”),
acting in any capacity whatsoever, of and from any and all manner of actions and
causes of actions, suits, debts, claims and demands whatsoever in law or in
equity, which I ever had, now have, or hereafter may have, or which my heirs,
executors or administrators hereafter may have, by reason of any matter, cause
or thing whatsoever from the beginning of my employment with the Company to the
date of these presents and particularly, but without limitation of the foregoing
general terms, any claims arising from or relating in any way to my employment
relationship and the termination of my employment relationship with the Company,
including but not limited to, any claims which have been asserted, could have
been asserted, or could be asserted now or in the future under any federal,
state or local laws, including any claims under the Pennsylvania Human Relations
Act, 43 PA. C.S.A. §§ 951 et seq., as amended, the Rehabilitation Act of 1973,
29 USC §§ 701 et seq., as amended, Title VII of the Civil Rights Act of 1964, 42
USC §§ 2000e et seq., as amended, the Civil Rights Act of 1991, 2 USC §§ 60 et
seq., as applicable, the Age Discrimination in Employment Act of 1967, 29 USC §§
621 et seq., as amended ( “ADEA”), the Americans with Disabilities Act, 29 USC
§§ 706 et seq., and the Employee Retirement Income Security Act of 1974, 29 USC
§§ 301 et seq., as amended, any contracts between the Company and me and any
common law claims now or hereafter recognized and all claims for counsel fees
and costs; provided, however, that this Release shall not apply to any
entitlements under the terms of the Agreement or under any other plans or
programs of the Company in which I participated and under which I have accrued
and become entitled to a benefit other than under any Company separation or
severance plan or programs and provided, further, that this Release shall not
apply to any claims I may have as a stockholder of the Company so long as I am
not the moving, initiating or lead party.

 

2. Subject to the limitations of paragraph 1 above, I expressly waive all rights
afforded by any statute which expressly limits the effect of a release with
respect to unknown claims. I understand the significance of this release of
unknown claims and the waiver of statutory protection against a release of
unknown claims.

 

1



--------------------------------------------------------------------------------

3. I hereby agree and recognize that my employment by the Company was
permanently and irrevocably severed on                     , 2005 and the
Company has no obligation, contractual or otherwise to me to hire, rehire or
reemploy me in the future. I acknowledge that the terms of the Agreement provide
me with payments and benefits which are in addition to any amounts to which I
otherwise would have been entitled.

 

4. I hereby agree and acknowledge that the payments and benefits provided by the
Company are to bring about an amicable resolution of my employment arrangements
and are not to be construed as an admission of any violation of any federal,
state or local statute or regulation, or of any duty owed by the Company and
that the Agreement was, and this Release is, executed voluntarily to provide an
amicable resolution of my employment relationship with the Company.

 

5. I hereby acknowledge that nothing in this Release shall prohibit or restrict
me from: (i) making any disclosure of information required by law; (ii)
providing information to, or testifying or otherwise assisting in any
investigation or proceeding brought by, any federal regulatory or law
enforcement agency or legislative body, any self-regulatory organization, or the
Company’s designated legal, compliance or human resources officers; or (iii)
filing, testifying, participating in or otherwise assisting in a proceeding
relating to an alleged violation of any federal, state or municipal law relating
to fraud, or any rule or regulation of the Securities and Exchange Commission or
any self-regulatory organization. In addition, I understand that each of the
parties hereto (and each employee, representative, or other agent of such
parties) may disclose to any person, without limitation of any kind, the federal
income tax treatment and federal income tax structure of the transactions
contemplated hereby and all materials (including opinions or other tax analyses)
that are provided to such party relating to such tax treatment and tax
structure.

 

6. I hereby certify that I have read the terms of this Release, that I have been
advised by the Company to discuss it with my attorney, that I have received the
advice of counsel and that I understand its terms and effects. I acknowledge,
further, that I am executing this Release of my own volition with a full
understanding of its terms and effects and with the intention of releasing all
claims recited herein in exchange for the consideration described in the
Agreement, which I acknowledge is adequate and satisfactory to me. None of the
above named parties, nor their agents, representatives, or attorneys have made
any representations to me concerning the terms or effects of this Release other
than those contained herein.

 

7. I hereby acknowledge that I have been informed that I have the right to
consider this Release for a period of 21 days prior to execution. I also
understand that I have the right to revoke this Release for a period of seven
days following execution by giving written notice to the Company at 1601 Market
Street, 12th Floor, Philadelphia, PA 19103, Attention: Lead Director.

 

8. I hereby further acknowledge that the terms of Section 5 of the Agreement
shall continue to apply for the balance of the time periods provided therein and
that I will abide by and fully perform such obligations.

 

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

Intending to be legally bound hereby, I execute the foregoing Release this     
day of             , 2005.

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Witness   Frank P. Filipps

 

 

3



--------------------------------------------------------------------------------

ANNEX 2

 

GENERAL RELEASE

 

1. Radian Group Inc. (the “Company”) on its behalf and on behalf of its
subsidiaries and affiliates, their officers, directors, partners, employees and
agents, their respective successors and assigns, heirs, executors and
administrators (hereinafter collectively included within the term “Company”),
for and in consideration of Frank Filipps (the “Executive”) executing the
general release of claims against the Company dated                             
(the “Executive’s Release of the Company”), and other good and valuable
consideration, does hereby REMISE, RELEASE, AND FOREVER DISCHARGE Executive, his
assigns, heirs, executors and administrators (hereinafter collectively included
within the term “Executive”), acting in any capacity whatsoever, of and from any
and all manner of actions and causes of actions, suits, debts, claims and
demands whatsoever in law or in equity, which it ever had, now have, or
hereafter may have, by reason of any matter, cause or thing whatsoever from the
beginning of Executive’s employment with the Company to the date of this Release
arising from or relating in any way to Executive’s employment relationship and
the termination of his employment relationship with the Company, including but
not limited to, any claims which have been asserted, could have been asserted,
or could be asserted now or in the future under any federal, state or local
laws, any contracts between the Company and Executive, other than Executive’s
Release of the Company and any common law claims now or hereafter recognized and
all claims for counsel fees and costs, but in no event shall this release apply
to any action attributable to a criminal act or to an action outside the scope
of Executive’s employment.

 

2. Subject to the limitations of paragraph 1 above, the Company expressly waives
all rights afforded by any statute which expressly limits the effect of a
release with respect to unknown claims. The Company understands the significance
of this release of unknown claims and the waiver of statutory protection against
a release of unknown claims.

 

3. The Company hereby certifies that it has been advised by counsel in the
preparation and review of this Release.

 

4. This Release shall be construed in accordance with the laws of the
Commonwealth of Pennsylvania without giving effect to its conflict of laws
provisions.

 

Intending to be legally bound hereby, Radian Group Inc. executes the foregoing
Release this      day of             , 20    .

 

 

--------------------------------------------------------------------------------

     By:  

 

--------------------------------------------------------------------------------

Witness           

 

1